            Case 3:20-cr-02268-DMS Document 35 Filed 12/04/20 PageID.102 Page 1 of 5
Aff2~-Sff(CA-:SffRev. I/r9JTudgment ma Criminal           ase


                                         UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November 1, 1987)


                  URIEL EVERARDO MEDINA                                  Case Number:         20CR2268-DMS

                                                                      Ellis Johnston CJA
                                                                      Defendant's Attorney
USM Number                          9781298
• -
THE DEFENDANT:
 IZI   pleaded guilty to count(s)           1 of the Superseding Information

 D     was found guilty on count( s)
    after a olea ofnot guiltv.
Accordingly, the defendant is aqjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                          Nature of Offense                                                             Number(s)
 18 USC 371                              CONSPIRACY (Misdemeanor)                                                             lS




     The defendant is sentenced as provided in pages 2 through                   5           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 IZI   Count(s)    In underlying Infommtion                      is           dismissed on the motion of the United States.

       Assessment: $25.00



 D      JVTA Assessment*:$
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI   No fine                  D        Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.                                            ·




                                                                       HON. Dana M. Sabra
                                                                       UNITED STATES DISTRICT JUDGE
               Case 3:20-cr-02268-DMS Document 35 Filed 12/04/20 PageID.103 Page 2 of 5
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               URIEL EVERARDO MEDINA                                                         Judgment -Page 2 of 5
     CASE NUMBER:             20CR2268-DMS

                                                          PROBATION
The defendant is hereby sentenced to probation for a term of:
ONE(l)YEAR

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in .
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    •  The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the court of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court a~ well as with any other
condit~ons on the attached page.




                                                                                                                 20CR2268-DMS
                                                                                                                                              I
             Case 3:20-cr-02268-DMS Document 35 Filed 12/04/20 PageID.104 Page 3 of 5                                                         I
                                                                                                                                              f
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  URIEL EVERARDO MEDINA                                                                   Judgment - Page 3 of 5
 CASE NUMBER:                20CR2268-DMS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The .defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 7'2, hours of becoming aware of a change or
   expected change. ·

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the d'efendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. lfthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nWlchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         20CR2268~DMS
          Case 3:20-cr-02268-DMS Document 35 Filed 12/04/20 PageID.105 Page 4 of 5
'-------------------------------------------------'-

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:            URIEL EVERARDO MEDINA                                                 Judgment - Page 4 of 5
 CASE NUMBER:          20CR2268-DMS




                                SPECIAL CONDITIONS OF SUPERVISION


    1. Not enter or reside in the Republic of Mexico without written pe1111ission of the Court or probation
        officer, and comply with both United States and Mexican immigration law requirements.

    2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

    3. Submit your person, prope1iy, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
       1030(e)(l)), other electronic conununications or data storage devices or media, or office, to a search
       conducted by a United States probation officer. Failure to submit to a search may be grounds for
       revocation of release. The offender must warn any other occupants that the premises may be subject to
       searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
       when reasonable suspicion exists that the offender has violated a condition of his supervision and that
       the areas to be searched contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.




                                                                                                 2.0CR2268-DMS
            Case 3:20-cr-02268-DMS Document 35 Filed 12/04/20 PageID.106 Page 5 of 5
·· AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:             URIELEVERARDO MEDINA                                                   Judgment - Page 5 of 5
  CASE NUMBER:           20CR2268-DMS




                                              RESTITUTION

 The defendant shall pay restitution in the amount of     $1,200.00            unto the United States of America.

 Pay restitution in the amount of $1,200.00 through the Clerk, U.S. District Court. The defendant shall pay the
 restitution during his supervised release at the rate of $100.00 per month. These payment schedules do not
 foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
 restitution judgment.

  Restitution is to be paid to the following victim:

 U.S. Environmental Protection Agency (EPA)
 Director Erica Canzler
 US EPA National Enforcement Investigations Center
 Denver Federal Center, Bldg 25, Door E3
 Denver CO 80225-0227


  Until the fine restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
  Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
  after the change occurs.




                                                                                                     20CR2268-DMS
